NO. 12-10-00279-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
CHARLES MILES, AS INDEPENDENT
EXECUTOR OF THE ESTATE OF
BETTY LOUISE CARCAMO, DECEASED '                                APPEAL FROM THE 294TH
AND SENIOR LIVING PROPERTIES, LLC,
APPELLANTS

V.                                                         '    JUDICIAL DISTRICT COURT OF

VAN PROPERTIES, LLC,                                       '    VAN ZANDT COUNTY, TEXAS
APPELLEE
                                     MEMORANDUM OPINION
                                         PER CURIAM
         Appellants have filed an unopposed motion to dismiss this appeal.          In their
motion, Appellants state that the parties have reached a resolution of this dispute and no
longer wish to pursue the appeal. Because Appellants have met the requirements of
Texas Rule of Appellate Procedure 42.1(a)(1), the motion is granted, and the appeal is
dismissed.
Opinion delivered November 24, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (PUBLISH)